Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

[CLM 1]
	None of the cited prior art of record appear to teach or suggest the combination of the following elements in context with the other features recited:
in response to performing the RAID rebuild of the first failed drive, allocating a third amount of the storage space to the RAID for a RAID rebuild of a second failed drive from the second amount of the storage space reserved by the file system, wherein the third amount of storage space is created through garbage collection on the second amount of storage space reserved by the file system, wherein allocating the third amount of the storage space to the RAID for the RAID rebuild of the second failed drive from the second amount of the storage space reserved by the file system includes: 
merging one or more partially populated physical large blocks (PLBs) into a new PLB, 
increasing a generation index of one or more virtual large blocks (VLBs) associated with the one or more partially populated PLBs, and
linking, with a redirection table, the one or more VLBs associated with the one or more partially populated PLBs to a new VLB associated with the new PLB.

	As Applicant points out in the Remarks filed 12/27/2021, Bolkhovitin indicates that after a RAID rebuild, the disclosed process awaits a replacement drive to be added. Indeed, the disclosure of Bolkhovitin appears to indicate that the system transitions from a normal state to a degraded state [0039], and transitions back to normal state after the storage device has been rebuilt [0046], e.g. after replacement SSD is rebuilt and the original level of redundancy is restored [0074].
	In contrast, the amended claims specifically recite in response to performing the RAID rebuild of a first drive, allocating a third amount of storage space for RAID rebuild of a second drive by using a garbage collection process on the second amount of storage space.
	While garbage collection processes are generally well-known, see Bolkhovitin and Conley, none of the cited prior art appears to teach or suggest performing a garbage collection process in the manner recited in the claim to produce storage capacity to provide for a RAID rebuild in response to performing the first RAID rebuild, and in the context of a RAID storage system in which a common storage pool is used for RAID rebuild and file system functions.
	Accordingly, claim 1 is allowed. Claims 2-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136